
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


LEASE TERMINATION AGREEMENT

        THIS AGREEMENT ("Agreement"), made and entered into as of the 19th day
of June, 2002, by and between 200 SOUTH WACKER DRIVE, L.L.C., an Illinois
limited liability company ("Landlord") and TENFOLD CORPORATION, a Delaware
corporation ("Tenant").

RECITALS:

        A.    By instrument dated as of June 14, 2000, as amended by instrument
dated as of June 27, 2001 (the "Lease"), Landlord demised and leased to Tenant
certain premises currently comprising approximately 21,897 rentable square feet
located on the fifteenth (15th) floor (the "Premises"), in the building known as
200 South Wacker Drive, Chicago, Illinois (the "Building"), for a term currently
expiring September 30, 2007 (the "Term").

        B.    Landlord and Tenant desire to cancel and terminate the Lease upon
the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant covenant and
agree as follows:

        1.    Provided Tenant shall have performed its obligations contained
herein in a timely manner, and subject, however, to the provisions of
Paragraph 3 of this Agreement, the Lease shall be and the same hereby is
terminated and cancelled effective as of 12:00 a.m. on April 1, 2002 (the "Early
Termination Date").

        2.    As consideration for the agreement of Landlord to accelerate the
expiration of the Term of the Lease, and to provide certain reimbursement to
Landlord for any loss of rentals from the Premises as a result of Landlord's
entering into this Agreement, Tenant shall pay to Landlord an early termination
fee ("Early Termination Fee") in the amount of Six Hundred Thousand and No/100
Dollars ($600,000.00), which early termination fee shall be paid to Landlord as
follows:

        a.    The sum of $52,575.00 shall be paid to Landlord within one
(1) business day following full execution and delivery of this Agreement by
Landlord and Tenant, which sum shall be paid by wire transfer of immediately
available federal funds to a bank account hereafter designated by Landlord.

        b.    The sum of $547,425.00 shall be paid to Landlord by way of
Landlord drawing in full on the Letter of Credit currently held by Landlord
pursuant to Section 25 of the Lease, (said Letter of Credit being in the
original face amount of $547,425.00 and issued by Zions First National Bank),
which draw may be made by Landlord immediately following full execution and
delivery of this Agreement by Landlord and Tenant, and is hereby expressly
authorized by Tenant. Landlord acknowledges that its draw on the Letter of
Credit will be for the sole purpose of funding the Early Termination Fee and
will not be caused by or as a result of any breach or violation of the Lease by
Tenant.

        3.    On or before the Early Termination Date, Tenant shall vacate, quit
and surrender to Landlord the Premises, broom clean, in good order and
condition, and deliver to Landlord all keys to the Premises; excepting, however,
that subsequent to the Early Termination Date, Landlord shall permit all
furniture, fixtures and items of personal property currently existing in the
Premises to remain in the Premises until the date which is fifteen
(15) business days after Landlord provides written notice to Tenant to remove
such furniture, fixtures and items of personal property from the Premises.
Within

1

--------------------------------------------------------------------------------

fifteen (15) business days of such written notice, Tenant, at Tenant's sole cost
and expense, shall remove all furniture, fixtures and other personal property
from the Premises and shall leave the Premises broom clean, and in good order
and condition. Landlord will cooperate with Tenant's reasonable requests to
facilitate Tenant's removal of Tenant's furniture, fixtures and other personal
property from the Premises, provided Landlord shall incur no additional cost or
expense in connection therewith. In the event Tenant shall fail or refuse to
remove its furniture, fixtures and personal property within such fifteen
(15) business day period, Tenant shall be conclusively presumed to have
abandoned the same, and title thereto shall thereupon pass to Landlord without
any cost either by set-off, credit, allowance or otherwise, and Landlord may at
its option accept the title to such property or at Tenant's expense may
(i) remove the same or any part in any manner that Landlord shall choose,
repairing any damage to the Premises caused by such removal, and (ii) store,
destroy or otherwise dispose of the same without incurring liability to Tenant
or any other person. Except as otherwise provided in this Paragraph 3, Landlord
agrees to accept the Premises in its "as is" condition as of the date of this
Agreement.

        4.    In the event Tenant fails to deliver up possession of the Premises
as provided in Paragraph 3 above, Landlord shall have the right to use any
necessary action to secure possession of the Premises from Tenant and Tenant
shall be responsible and liable for any and all damages, consequential or
otherwise, suffered by Landlord and for all sums remaining due under the Lease
as a result of Tenant's failure to so deliver possession.

        5.    Subject to payment in full by Tenant to Landlord of the Early
Termination Fee and except as otherwise provided for herein, Landlord and Tenant
agree that effective on the Early Termination Date the Lease, except as provided
in Paragraphs 1 and 3 above, shall be null and void and of no further force and
effect, and all duties, obligations, rights and benefits of Landlord and Tenant
thereunder, including, without limitation, Tenant's obligation to pay rent, will
terminate.

        6.    In consideration of the Early Termination Fee and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
so long as Landlord has received the full amount of the Early Termination Fee,
Landlord hereby fully releases, discharges and covenants not to sue Tenant, its
parents, subsidiaries and affiliates or any of its or their directors, officers,
employees, agents, attorneys or contractors (the "Tenant Parties"), from and
with respect to any and all claims, liabilities, actions and suits of every
nature, whether in law, at equity or otherwise arising from or relating to the
Lease and/or any act, omission or event occurring in connection therewith or
with Tenant's use, occupancy and operation of the Premises, except for any
claims by third parties occurring prior to the date of surrender of the Premises
to Landlord for injury or property damage relating to the Premises which Tenant
is obligated to indemnify Landlord pursuant to the Lease.

        In consideration of the release hereinabove set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Tenant Parties hereby fully release, discharge and covenant
not to sue Landlord, its members, parents, subsidiaries and affiliates or any of
its or their directors, officers, employees, agents, attorneys or contractors
(the "Landlord Parties"), from and with respect to any and all claims,
liabilities, actions and suits of every nature, whether in law, at equity or
otherwise arising from or relating to the Lease and/or any act, omission or
event occurring in connection therewith.

        Landlord and Tenant agree that their respective releases provided in
this Paragraph 6 shall not include any claims or disputes arising under this
Agreement.

        7.    Each party hereto hereby warrants and covenants that it is now the
owner of all claims, demands, actions and causes of action, hereinbefore
released, and that it has not assigned, hypothecated, or otherwise alienated the
same, or any part thereof, or any interest therein; and each of the parties
hereto promises and agrees to indemnify and hold harmless the other with respect
to all matters herein released or warranted.

2

--------------------------------------------------------------------------------


        8.    Notwithstanding anything herein to the contrary, in the event
Tenant shall hereafter file a voluntary bankruptcy petition or there shall be
filed against Tenant an involuntary bankruptcy petition, and the bankrupt estate
shall successfully reclaim from Landlord all or any portion of the Early
Termination Fee as a preference, then Landlord shall have the option to declare
this Agreement null and void (and, in connection therewith, return to the
bankrupt estate the entire Early Termination Fee as ordered by the bankruptcy
court) and to reinstate the Lease in full, by delivering written notice of such
election to Tenant.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as
of the date first above written.


 
 
LANDLORD:
 
 
200 SOUTH WACKER DRIVE, L.L.C.
 
 
By:
 
The Equitable Life Assurance Society of the United States, a New York
corporation, solely on behalf and for the benefit of its Separate Account 8,
known as the "Prime Property Fund"
 
 
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Jeffrey Perpich         Its:   Investment Officer
 
 
TENANT:
 
 
TENFOLD CORPORATION, a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

